DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 has been considered by the examiner.  

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claim is to a  water spray control method for heat treatment of metal plate strips, which is realized based on a water spray system for heat treatment of metal plate strips, comprising a shunt water collector (2), sub-water supply pipelines (3), a control valve group (4) and a control system (5), wherein one end of the system is connected with a main water supply pipeline (6) and the other end is connected with jet nozzles (7); the shunt water collector (2) is composed of two horizontal or vertical cylindrical pipelines which are respectively used as a water inlet pipeline (8) and a water outlet pipeline (9); the water inlet pipeline (8) is connected with the main water supply pipeline (6) at an end or side surface; the water outlet pipeline (9) is connected with the water inlet pipeline (8) through a middle pipeline (10) with a distance of 1-2m; a plurality of groups of sub-water supply pipelines (3) are connected into the water outlet pipeline (9) laterally or upwards; the water inlet pipeline (8) and the water outlet pipeline (9) are respectively provided with manholes (11); the water outlet pipeline (9) is provided with a water pressure sensor (12) and a water temperature sensor (13); the upper end of the water outlet pipeline (9) is provided with an exhaust pipeline (14); the water inlet pipeline (8) and the water outlet pipeline (9) are respectively provided with bypass pipelines (15) at a bottom end or both ends; and pneumatic regulating valves (21) are arranged on the bypass pipelines; the sub-water supply pipelines (3) are composed of a plurality of groups of horizontal water supply pipelines; the control valve group (4) on the sub-water supply pipelines comprises a maintenance valve (16), a flexible coupling (17), a conical filter (18), an electromagnetic flowmeter (19), a pneumatic opening and closing valve (20), a pneumatic regulating valve (21) or an electric regulating valve (22); the control valve group (4) comprises three modes: mode 1: the maintenance valve, the flexible coupling, the conical filter, the electromagnetic flowmeter, the pneumatic regulating valve and the jet nozzles are connected in sequence, which is suitable for a heat treatment line of continuous quenching of plate strips with a single batch $< 10 blocks and a production specification 3 8 types/day or production frequency 3 10 blocks/hour; mode 2: the maintenance valve, the flexible coupling, the conical filter, the pneumatic opening and closing valve, the electromagnetic flowmeter, the pneumatic regulating valve and the jet nozzles are connected in sequence, which is suitable for a heat treatment line of quenching and tempering mixture of plate strips with a single batch $< 10 blocks and a production specification 8 types/day or steel tapping frequency 3 10 blocks/hour; mode 3: the maintenance valve, the flexible coupling, the conical filter, the pneumatic opening and closing valve, the electromagnetic flowmeter, the pneumatic regulating valve and the jet nozzles are connected in sequence, which is suitable for a heat treatment line of large-batch and single-specification quenching or quenching+tempering of plate strips with a single batch > 10 blocks and a production specification < 8 types/day or production frequency < 10 blocks/hour. the control system (5) feeds back water pressure through the water pressure sensor (12), feeds back water temperature through the water temperature sensor (13), and feeds back water flow through the electromagnetic flowmeter (19) of the sub-water supply pipelines; and a detection instrument signal controls the opening and closing of the pneumatic opening and closing valve (20) of the sub-water supply pipelines, and the opening adjustment of the pneumatic regulating valve (21) or the electric regulating valve (22) of the bypass pipeline and the sub-water supply pipelines through a PLC system (23) to achieve different water spray technologies; the water spray control method for heat treatment of metal plate strips comprises a water pressure regulating method and a water flow regulating method; the water pressure regulating method regulates the pneumatic regulating valve (21) of the bypass pipeline (15) through the control system (5) based on the actual water pressure fed back by the water pressure sensor (12) of the shunt water collector (2) to implement closed-loop control of the water pressure; when the actual water pressure - set water pressure 0.05MPa, the opening degree of the pneumatic regulating valve (21) of the bypass pipeline (15) is increased; and when the set water pressure - the actual water pressure 0.05MPa, the opening degree of the pneumatic regulating valve (21) of the bypass pipeline (15) is decreased; the water flow regulating method provides three methods according to the control valve group mode of the sub-water supply pipelines (3): method 1: for the control valve group mode 1, when the water spray system (1) receives a water spray signal, selecting and adjusting the pneumatic regulating valve (21) of the opened sub-water supply pipeline (3) to a set valve opening, wherein the set valve opening is a valve opening corresponding to a target flow according to a known correlation of flow-opening of the pneumatic regulating valve; when the actual water pressure - the set water pressure ±0.05MPa, the control system implements the closed-loop control of the water flow according to the water flow fed back by the electromagnetic flowmeter to finely regulate the opening of the pneumatic regulating valve; and when the actual water flow of each opened sub-water supply pipeline - the set water flow $± 8m3/h, the regulation of the water flow is completed; method 2: for the control valve group mode 2, when the water spray system (1) receives a water spray signal, selecting and adjusting the pneumatic regulating valve (21) of the opened sub-water supply pipeline (3) to a set valve opening, wherein the set valve opening is a valve opening corresponding to a target flow according to a known correlation of flow-opening of the pneumatic regulating valve; the pneumatic opening and closing valve (20) of the opened sub-water supply pipeline is selected and opened; when the actual water pressure - the set water pressure 6 ±0.05MPa, the control system implements the closed-loop control of the water flow according to the water flow fed back by the electromagnetic flowmeter to finely regulate the opening of the pneumatic regulating valve; and when the actual water flow of each opened sub-water supply pipeline - the set water flow ± 5m3/h, the regulation of the water flow is completed; method 3: for the control valve group mode 3, when the water spray system (1) receives a water spray signal, selecting and adjusting the electric regulating valve (22) of the opened sub-water supply pipeline to a set valve opening, wherein the set valve opening is a valve opening corresponding to a target flow according to a known correlation of flow-opening of the electric regulating valve; the pneumatic opening and closing valve (20) of the opened sub-water supply pipeline (3) is selected and opened; when the actual water pressure - the set water pressure ±0.05MPa, the control system implements the closed-loop control of the water flow according to the water flow fed back by the electromagnetic flowmeter to finely regulate the opening of the electric regulating valve; and when the actual water flow of each opened sub-water supply pipeline - the set water flow $< ±3m3/h, the regulation of the water flow is completed.  
The closest prior art is Han et al. (CN 103861879 A), as machine translated.  Han teaches “a control method for the above cooling device” (which reads upon “a water spray control method for heat treatment of metal plate strips, which is realized based on a water spray system for heat treatment of metal plate strips, comprising” in the instant claim; paragraph [00]).  Han teaches that “a pipeline (11), a bypass valve (12) is also installed in the bypass pipeline (11); and the thermometer (6) and the water pressure gauge (7) are connected to the shunt water collection pipe (2)” (which reads upon “a shunt water collector (2), sub-water supply pipelines (3)” in the instant claim; paragraph [0011]).  Han teaches that “a header (8), a flow pneumatic regulating valve (3) and a flow meter (5) are installed on the plurality of connecting pipelines (10), and a bypass is also connected to the split water header (2)” (which reads upon “a control valve group (4) and a control system (5)” in the instant claim; paragraph [0011]).  Han teaches that “the ultra-rapid cooling system uses cooling water with a certain pressure to perform jet impact cooling on the high-temperature steel plate, so as to obtain a higher cooling strength than conventional accelerated cooling” (which reads upon “wherein one end of the system is connected with a main water supply pipeline (6) and the other end is connected with jet nozzles (7)” in the instant claim; paragraph [0005]).  Han teaches that “the output end of the water supply pump 1 is connected to the water inlet of the shunt header 2” (which reads upon “the water inlet pipeline (8) is connected with the main water supply pipeline (6) at an end or side surface” in the instant claim; paragraph [0040]).  Han teaches that “the thermometer (6) and the water pressure gauge (7) are connected to the shunt water collection pipe (2), the signal outputs of the thermometer (6) and the water pressure gauge (7) are connected to the control unit (9), and the control signals of the control unit (9) are connected to the control end of the water supply pump and each flow control valve” (which reads upon “the water outlet pipeline (9) is provided with a water pressure sensor (12) and a water temperature sensor (13);” in the instant claim; paragraph [0011]).  Han teaches that “the shunt header 2 is connected to a plurality of water spray headers 8 through a plurality of connection pipes 10, and a flow rate is installed on the plurality of connection pipes 10” (which reads upon “the sub-water supply pipelines (3) are composed of a plurality of groups of horizontal water supply pipelines, the control valve group (4) on the sub-water supply pipelines comprises an electromagnetic flowmeter (19), a pneumatic regulating valve (21) or an electric regulating valve (22)” in the instant claim; paragraph [0040]).  Han teaches that “the thermometer (6) and the water pressure gauge (7) are connected to the shunt water collection pipe (2), the signal outputs of the thermometer (6) and the water pressure gauge (7) are connected to the control unit (9), and the control signals of the control unit (9) are connected to the control end of the water supply pump and each flow control valve” (which reads upon “the control system (5) feeds back water pressure through the water pressure sensor (12), feeds back water temperature through the water temperature sensor (13), and feeds back water flow through the electromagnetic flowmeter (19) of the sub-water supply pipelines; and a detection instrument signal controls the opening and closing of the pneumatic opening and closing valve (20) of the sub-water supply pipelines, and the opening adjustment of the pneumatic regulating valve (21) or the electric regulating valve (22) of the bypass pipeline and the sub-water supply pipelines” in the instant claim; paragraph [0011]).  Han teaches that “the PLC scan setting cycle is 100ms, and the specific parameters of the error approximation controller are shown in Table 1” (which reads upon “through a PLC system (23)” in the instant claim; paragraph [0045]).  Han teaches that “when the opening of the header valve and the frequency of the water supply pump reach the set value, the closed-loop control module of the header flow and water supply pressure coupling is put into operation to improve the control accuracy of the header flow and water supply pressure” (which reads upon “the water spray control method for heat treatment of metal plate strips comprises a water pressure regulating method and a water flow regulating method; the water pressure regulating method regulates the pneumatic regulating valve (21) of the bypass pipeline (15) through the control system (5) based on the actual water pressure fed back by the water pressure sensor (12) of the shunt water collector (2) to implement closed-loop control of the water pressure” in the instant claim; paragraph [0045]).  Han teaches that “the control module sets the water supply pump frequency compensation V′ based on the PID algorithm based on the deviation e between the set water supply pressure P0 and the pressure gauge detects the actual pressure P1 of the water system, and corrects and adjusts the supply water” (which reads upon “when the actual water pressure - set water pressure 0.05MPa, the opening degree of the pneumatic regulating valve (21) of the bypass pipeline (15) is increased; and when the set water pressure - the actual water pressure 0.05MPa, the opening degree of the pneumatic regulating valve (21) of the bypass pipeline (15) is decreased” in the instant claim; paragraph [0048]).  Han teaches that “the coupling control method of water supply pressure and header flow rate is adopted to realize fast and high-precision control of header flow rate and water supply pressure, which can meet the control requirements of a wide variety of medium and heavy plate products, a fast production rhythm, and a narrow cooling process window, and that the time for header flow and water supply pressure to reach 350±5m3/h and 0.5±0.02MPa respectively is about 15s” (which reads upon “when the water spray system (1) receives a water spray signal, selecting and adjusting the electric regulating valve (22) of the opened sub-water supply pipeline to a set valve opening, wherein the set valve opening is a valve opening corresponding to a target flow according to a known correlation of flow-opening of the electric regulating valve; the pneumatic opening and closing valve (20) of the opened sub-water supply pipeline (3) is selected and opened; when the actual water pressure - the set water pressure ±0.05MPa, the control system implements the closed-loop control of the water flow according to the water flow fed back by the electromagnetic flowmeter to finely regulate the opening of the electric regulating valve; and when the actual water flow of each opened sub-water supply pipeline - the set water flow $< ±3m3/h, the regulation of the water flow is completed” in the instant claim; paragraph [0063]).  
The references do not teach or suggest the shunt water collector (2) is composed of two horizontal or vertical cylindrical pipelines which are respectively used as a water inlet pipeline (8) and a water outlet pipeline (9), the water outlet pipeline (9) is connected with the water inlet pipeline (8) through a middle pipeline (10) with a distance of 1-2m; a plurality of groups of sub-water supply pipelines (3) are connected into the water outlet pipeline (9) laterally or upwards; the water inlet pipeline (8) and the water outlet pipeline (9) are respectively provided with manholes (11); the upper end of the water outlet pipeline (9) is provided with an exhaust pipeline (14); the water inlet pipeline (8) and the water outlet pipeline (9) are respectively provided with bypass pipelines (15) at a bottom end or both ends; and pneumatic regulating valves (21) are arranged on the bypass pipelines, the control valve group (4) on the sub-water supply pipelines comprises a maintenance valve (16), a flexible coupling (17), a conical filter (18), a pneumatic opening and closing valve (20),; the control valve group (4) comprises three modes: mode 1: the maintenance valve, the flexible coupling, the conical filter, the electromagnetic flowmeter, the pneumatic regulating valve and the jet nozzles are connected in sequence, which is suitable for a heat treatment line of continuous quenching of plate strips with a single batch $< 10 blocks and a production specification 3 8 types/day or production frequency 3 10 blocks/hour; mode 2: the maintenance valve, the flexible coupling, the conical filter, the pneumatic opening and closing valve, the electromagnetic flowmeter, the pneumatic regulating valve and the jet nozzles are connected in sequence, which is suitable for a heat treatment line of quenching and tempering mixture of plate strips with a single batch $< 10 blocks and a production specification 8 types/day or steel tapping frequency 3 10 blocks/hour; mode 3: the maintenance valve, the flexible coupling, the conical filter, the pneumatic opening and closing valve, the electromagnetic flowmeter, the pneumatic regulating valve and the jet nozzles are connected in sequence, which is suitable for a heat treatment line of large-batch and single-specification quenching or quenching + tempering of plate strips with a single batch > 10 blocks and a production specification < 8 types/day or production frequency < 10 blocks/hour, to achieve different water spray technologies, the water flow regulating method provides three methods according to the control valve group mode of the sub-water supply pipelines (3): method 1: for the control valve group mode 1, when the water spray system (1) receives a water spray signal, selecting and adjusting the pneumatic regulating valve (21) of the opened sub-water supply pipeline (3) to a set valve opening, wherein the set valve opening is a valve opening corresponding to a target flow according to a known correlation of flow-opening of the pneumatic regulating valve; when the actual water pressure - the set water pressure ±0.05MPa, the control system implements the closed-loop control of the water flow according to the water flow fed back by the electromagnetic flowmeter to finely regulate the opening of the pneumatic regulating valve; and when the actual water flow of each opened sub-water supply pipeline - the set water flow $± 8m3/h, the regulation of the water flow is completed; method 2: for the control valve group mode 2, when the water spray system (1) receives a water spray signal, selecting and adjusting the pneumatic regulating valve (21) of the opened sub-water supply pipeline (3) to a set valve opening, wherein the set valve opening is a valve opening corresponding to a target flow according to a known correlation of flow-opening of the pneumatic regulating valve; the pneumatic opening and closing valve (20) of the opened sub-water supply pipeline is selected and opened; when the actual water pressure - the set water pressure 6 ±0.05MPa, the control system implements the closed-loop control of the water flow according to the water flow fed back by the electromagnetic flowmeter to finely regulate the opening of the pneumatic regulating valve; and when the actual water flow of each opened sub-water supply pipeline - the set water flow ± 5m3/h, the regulation of the water flow is completed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733